DECISION
The application of the above-named defendant for a review of the sentence of 6 years, imposed on December 11, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is that careful consideration of the offense here indicates that the prisoner was treated most leniently by the Court, and that the sentence should not be shortened.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.